DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-9 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. Parent claims recite the limitation “computing a first set of parameters, the first set of parameters representing the first ray in a geographic space, wherein the first set of parameters are derived from the first position value and the first orientation value”, the examiner read thru the specification looking for support .

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Parent claims recite the limitation “computing a first set of parameters, the first set of parameters representing the first ray in a geographic space, wherein the first set of parameters are derived from the first position value and the first orientation value”, the examiner read thru the specification looking for support for computing a set of parameters and they briefly appear in paragraphs 0008-0009 of the summary, but the examiner was unable to find it in the detailed description; thereby, it is unclear the scope of the limitation. Dependent claims share the deficiency by virtue of dependency.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-2, 5-6 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Costa 20190114835 in view of Vigilante 20180073889.

As to claims 1-2, Costa discloses a method of generating data for a point of interest by location-ware devices, the method comprising: obtaining a first position value [150 or 140] at a first interaction time (see par. 0042); obtaining a first orientation value [vector 170] based on a first orientation of the first mobile device at the first interaction time, whereby the first position value and the first orientation value define a first ray [172] extending from the first position in a first direction defined by the first orientation value; computing a first set of parameters, the first set of parameters representing the first ray in a geographic space, wherein the first set of parameters are derived from the first position value and the first orientation value [as indicated in the 112 rejection it is unclear the limitation of computing… parameters, for examinations purposes is calculating the ray using the position and orientation] (see par. 0042-0043); obtaining a second position value based on a second position of a second mobile device [140 or 150] at a second interaction time; obtaining a second orientation value based on a second orientation of the second mobile device at the second interaction time, whereby the second position value and the second orientation value define a second ray extending from the second position in a second direction defined by the second orientation value; computing a second set of parameters, the second set of parameters representing the second ray in the geographic space, wherein the second set of parameters are derived from the second position value and the second orientation value[as indicated in the 112 rejection it is unclear the limitation of computing… parameters, for examinations purposes is calculating the ray using the position and orientation for virtual environment]; computing an intersection point [174], located in the geographic space, at an intersection of the first ray and the second ray, where there is an intersection (see par. 0042-0043). Costa fails to disclose a point of interest database accessible over a network. In an analogous [76] accessible over a network [72] and storing the point as a location for a point of interest (POI) in the point of interest database (see par. 0093-0095); wherein the first mobile device and the second mobile device are a same mobile device (operation can be repeated as desired on same device; see par. 0172). Therefore, it would have been obvious to one of the ordinary skills in the art before the effective filing of the present invention to combine the teachings to save and reuse the information such as for example to control the mobile devices according to POI as suggested by the reference in par. 0006.
Regarding claims 5-6, they are the respective system claim of method claims 1-2. Thereby, claims 5-6 are rejected for the same reasons as shown above.
Regarding claim 9, is the respective non-transitory computer-readable storage medium claim of method claim 1. Thereby, claim 9 is rejected for the same reasons as shown above.

Claims 3 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Costa in view of Vigilante and further in view of Ferren 20120075452.

As to claims 3 and 7, Costa discloses the method/system of claim 2/5, wherein the first position is different than the second position by a distance difference (see par. 0004, 0046). The previous references fail to disclose prompting a user. In another analogous art, Ferren discloses as a result of a prompt to a user of the same mobile device to move toward the second position (see par. 0043) and it would be obvious that the step can be repeated resulting in. Therefore, it would have been obvious to one of .

Allowable Subject Matter
Claims 4 and 8 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  the limitation wherein the distance difference further results from a second prompt to the user to move from an intermediate position towards the second position following detection of insufficient resolution as to the intersection point in combination with all the limitation of the base claim and intervening claims have not been found nor have been fairly suggested in the prior art search.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARCOS L TORRES whose telephone number is (571)272-7926. The examiner can normally be reached 10:00 AM - 6:00 PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MARCOS L. TORRES
Examiner
Art Unit 2647



/MARCOS L TORRES/Primary Examiner, Art Unit 2647